DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           PEDRO V. SILVA,
                              Appellant,

                                    v.

                        PENELOPE HERRERA,
                             Appellee.

                              No. 4D17-3729

                               [May 3, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Dale C. Cohen, Judge; L.T. Case No. DVCE17006549.

  Carla P. Lowry of Lowry At Law, P.A., Fort Lauderdale, for appellant.

  Christopher E. Ells, Fort Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

WARNER, GROSS and TAYLOR, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.